DETAILED ACTION
Response to Amendment
	In response to preliminary amendment filed on 6/17/2020 claims 1- 72 are cancelled and claims 73- 92 are pending for examinations.
Allowable Subject Matter
Claims 73- 92 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Reference Yang (US Pat. No. 10769279 B2)
	Yang teaches about , a device comprising: a processor chip comprising at least one processor; a memory configured to store a local profile assistant (LPA); and an integrated universal integrated circuit card (iUICC) embedded in the processor chip (see claim 1; further see lines 26- 36 of col. 1), comprising: a first bundle comprising a first profile (see claim 1; SE storing one or more profiles (further see further see lines 41- 54 of col. 4); first profile which represents first bundle) and a first chip operating system (COS) (see lines 66- 67 of col. 1 and lines 1- 16 of col. 2; lines 4- 16 of col. 3….an SE on which one or more profiles are present performs a method that includes receiving an operating system (OS) update command. The method further includes, when the OS update command will cause a profile state change, prior to performing the OS update command, the SE creates a state change notification entry in a notification list for each profile of the one or more profiles that will undergo a change of state….; further see lines 37- 44 of col. 2; further see lines 41- 54 of col. 4 (first and second profile i.e. first profile here) mainly regarding operating system), the first profile having a first profile identifier that uniquely identifies the first profile, the first bundle having a first bundle identifier (see first profile represent first bundle now refer to lines 37- 51 of col. 1… A profile can be identified by a unique number called an ICCID (Integrated Circuit Card Identifier)). Same way reaches about second bundle
	But fails to specifically state about the first and second profile comprising a first and second collection of data and applications of an operator, and a first and second profile policy rules (PPR) and wherein the first profile is enabled and the second profile is not enabled; wherein the at least one processor is configured for: receiving a first message from the LPA, the first message comprising the second profile identifier and a profile enabling command for enabling the second profile; obtaining the first PPR of the first profile; and performing a first operation according to the first PPR.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468